Case 2:19-cv-00538-JCC Document 100-16 Filed 04/01/21 Page 1 of 3




       Exhibit 16
       Case 2:19-cv-00538-JCC Document 100-16 Filed 04/01/21 Page 2 of 3
                                                         Electronically Recorded
                                                         20151030001641
                                                        SIMPLIFILE               DTS               74.00
RECORDING REQUESTED BY                                  Page 001 of 002
                                                        10/30/2015 04:10
                                                        King County, WA


WHEN RECORDED MAIL TO:

Trustee Corps
1700 Seventh Avenue, Suite 2100
Seattle WA 98101




TS No WA08002195-14-1                     APN 912610-0140-09                            TO No 8488208

                  NOTICE OF DISCONTINUANCE OF TRUSTEE'S SALE
                 PURSUANT TO THE REVISED CODE OF WASHINGTON
                             CHAPTER 61.24, ET. SEQ.

Reference is made to that certain Deed of Trust dated as of February 9, 2007, executed by KAREN D,
SMITH, AS HER SEPARATE ESTATE, as Trustor, to secure obligations in favor of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. (“MERS”), as designated nominee for MORTGAGE
SOLUTIONS MANAGEMENT, INC., Beneficiary of the security instrument, its successors and assigns,
recorded February 22, 2007, as Instrument No. 20070222000469, of the official records in the Office of
the Recorder of King County, Washington.

Said Deed of Trust encumbers the following described real property:

LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF SEATTLE, AS PER PLAT
RECORDED IN VOLUME 5 OF PLATS, PAGE 81, RECORDS OF KING COUNTY AUDITOR; SITUATE
IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.

The undersigned Trustee, MTC Financial Inc. dba Trustee Corps, hereby discontinues the Trustee’s Sale
set by the Notice of Trustee’s Sale which recorded March 31, 2015, as Instrument No.
20150331000627, official records of King County, Washington
         Case 2:19-cv-00538-JCC Document 100-16 Filed 04/01/21 Page 3 of 3




TS No WA08002195-14-1                      APN 912610-0140-09                                  TO No 8488208

This discontinuance shall not be construed as waiving any breach or default under the aforementioned
Deed of Trust or as impairing any right or remedy thereunder, or as modifying or altering in any respect
any of the terms, covenants, conditions or obligations thereof, but is and shall be deemed to be only an
election, without prejudice, not to cause the sale to be made pursuant to the aforementioned Notice of
Trustee’s Sale.

Dated:                                   MTC Financial Inc. dba Trustee Corps, as Duly Appointed
                                         Successor Trustee


                                             Patrick Lynch, Authorized Signatory

STATE OF WASHINGTON
COUNTY OF KING

I certify that I know or have satisfactory evidence that PATRICK LYNCH is the person who appeared
before me, and said person acknowledged that he/she signed this instrument, on oath stated that he/she
was authorized to execute the instrument and acknowledged it as the Authorized Signatory for MTC
Financial Inc. DBA Trustee Corps to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

Dated:     |    i                                                               ^
                                                                            Notary Public
                                                                         State of Washington
                                                                           AN DR EA FIELDS
               I and for the State of Washington                  My Appointment Expires Sep 3. 2019

Residing at King County                                                               ■ w

My Commission expires 9/3/2Q19
